 1

 2
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
 3                                                                   EASTERN DISTRICT OF WASHINGTON




 4
                                                                      Jun 14, 2019
                                                                          SEAN F. MCAVOY, CLERK


 5                          UNITED STATES DISTRICT COURT

 6                        EASTERN DISTRICT OF WASHINGTON

 7 JOHN K.,1                                         No. 1:18-cv-03103-MKD
                           Plaintiff,
 8                                                   ORDER DENYING PLAINTIFF’S
              vs.                                    MOTION FOR SUMMARY
 9                                                   JUDGMENT AND GRANTING
   COMMISSIONER OF SOCIAL                            DEFENDANT’S MOTION FOR
10 SECURITY,                                         SUMMARY JUDGMENT
               Defendant.
11                                                   ECF Nos. 15, 20

12

13            BEFORE THE COURT are the parties’ cross-motions for summary

14 judgment. ECF Nos. 15, 20. The parties consented to proceed before a magistrate

15 judge. ECF No. 7. The Court, having reviewed the administrative record and the

16 parties’ briefing, is fully informed. For the reasons discussed below, the Court

17

18

19   1
         To protect the privacy of plaintiffs in social security cases, the undersigned
20 identifies them only by their first names and the initial of their last names.

2
     ORDER - 1
 1 denies Plaintiff’s Motion, ECF No. 15, and grants Defendant’s Motion, ECF No.

 2 20.

 3                                   JURISDICTION

 4        The Court has jurisdiction over this case pursuant to 42 U.S.C. § 1383(c)(3).

 5                              STANDARD OF REVIEW

 6        A district court’s review of a final decision of the Commissioner of Social

 7 Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is

 8 limited; the Commissioner’s decision will be disturbed “only if it is not supported

 9 by substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

10 1158 (9th Cir. 2012). “Substantial evidence” means “relevant evidence that a

11 reasonable mind might accept as adequate to support a conclusion.” Id. at 1159

12 (quotation and citation omitted). Stated differently, substantial evidence equates to

13 “more than a mere scintilla[,] but less than a preponderance.” Id. (quotation and

14 citation omitted). In determining whether the standard has been satisfied, a

15 reviewing court must consider the entire record as a whole rather than searching

16 for supporting evidence in isolation. Id.

17        In reviewing a denial of benefits, a district court may not substitute its

18 judgment for that of the Commissioner. Edlund v. Massanari, 253 F.3d 1152,

19 1156 (9th Cir. 2001). If the evidence in the record “is susceptible to more than one

20 rational interpretation, [the court] must uphold the ALJ’s findings if they are

2
     ORDER - 2
 1 supported by inferences reasonably drawn from the record.” Molina v. Astrue, 674

 2 F.3d 1104, 1111 (9th Cir. 2012). Further, a district court “may not reverse an

 3 ALJ’s decision on account of an error that is harmless.” Id. An error is harmless

 4 “where it is inconsequential to the [ALJ’s] ultimate nondisability determination.”

 5 Id. at 1115 (quotation and citation omitted). The party appealing the ALJ’s

 6 decision generally bears the burden of establishing that it was harmed. Shinseki v.

 7 Sanders, 556 U.S. 396, 409-10 (2009).

 8                       FIVE-STEP EVALUATION PROCESS

 9        A claimant must satisfy two conditions to be considered “disabled” within

10 the meaning of the Social Security Act. First, the claimant must be “unable to

11 engage in any substantial gainful activity by reason of any medically determinable

12 physical or mental impairment which can be expected to result in death or which

13 has lasted or can be expected to last for a continuous period of not less than twelve

14 months.” 42 U.S.C. § 1382c(a)(3)(A). Second, the claimant’s impairment must be

15 “of such severity that he is not only unable to do his previous work[,] but cannot,

16 considering his age, education, and work experience, engage in any other kind of

17 substantial gainful work which exists in the national economy.” 42 U.S.C. §

18 1382c(a)(3)(B).

19        The Commissioner has established a five-step sequential analysis to

20 determine whether a claimant satisfies the above criteria. See 20 C.F.R. §

2
     ORDER - 3
 1 416.920(a)(4)(i)-(v). At step one, the Commissioner considers the claimant’s work

 2 activity. 20 C.F.R. § 416.920(a)(4)(i). If the claimant is engaged in “substantial

 3 gainful activity,” the Commissioner must find that the claimant is not disabled. 20

 4 C.F.R. § 416.920(b).

 5        If the claimant is not engaged in substantial gainful activity, the analysis

 6 proceeds to step two. At this step, the Commissioner considers the severity of the

 7 claimant’s impairment. 20 C.F.R. § 416.920(a)(4)(ii). If the claimant suffers from

 8 “any impairment or combination of impairments which significantly limits [his or

 9 her] physical or mental ability to do basic work activities,” the analysis proceeds to

10 step three. 20 C.F.R. § 416.920(c). If the claimant’s impairment does not satisfy

11 this severity threshold, however, the Commissioner must find that the claimant is

12 not disabled. 20 C.F.R. § 416.920(c).

13        At step three, the Commissioner compares the claimant’s impairment to

14 severe impairments recognized by the Commissioner to be so severe as to preclude

15 a person from engaging in substantial gainful activity. 20 C.F.R. §

16 416.920(a)(4)(iii). If the impairment is as severe or more severe than one of the

17 enumerated impairments, the Commissioner must find the claimant disabled and

18 award benefits. 20 C.F.R. § 416.920(d).

19        If the severity of the claimant’s impairment does not meet or exceed the

20 severity of the enumerated impairments, the Commissioner must pause to assess

2
     ORDER - 4
 1 the claimant’s “residual functional capacity.” Residual functional capacity (RFC),

 2 defined generally as the claimant’s ability to perform physical and mental work

 3 activities on a sustained basis despite his or her limitations, 20 C.F.R. §

 4 416.945(a)(1), is relevant to both the fourth and fifth steps of the analysis.

 5        At step four, the Commissioner considers whether, in view of the claimant’s

 6 RFC, the claimant is capable of performing work that he or she has performed in

 7 the past (past relevant work). 20 C.F.R. § 416.920(a)(4)(iv). If the claimant is

 8 capable of performing past relevant work, the Commissioner must find that the

 9 claimant is not disabled. 20 C.F.R. § 416.920(f). If the claimant is incapable of

10 performing such work, the analysis proceeds to step five.

11        At step five, the Commissioner considers whether, in view of the claimant’s

12 RFC, the claimant is capable of performing other work in the national economy.

13 20 C.F.R. § 416.920(a)(4)(v). In making this determination, the Commissioner

14 must also consider vocational factors such as the claimant’s age, education and

15 past work experience. 20 C.F.R. § 416.920(a)(4)(v). If the claimant is capable of

16 adjusting to other work, the Commissioner must find that the claimant is not

17 disabled. 20 C.F.R. § 416.920(g)(1). If the claimant is not capable of adjusting to

18 other work, analysis concludes with a finding that the claimant is disabled and is

19 therefore entitled to benefits. 20 C.F.R. § 416.920(g)(1).

20

2
     ORDER - 5
 1        The claimant bears the burden of proof at steps one through four above.

 2 Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to

 3 step five, the burden shifts to the Commissioner to establish that (1) the claimant is

 4 capable of performing other work; and (2) such work “exists in significant

 5 numbers in the national economy.” 20 C.F.R. § 416.960(c)(2); Beltran v. Astrue,

 6 700 F.3d 386, 389 (9th Cir. 2012).

 7                                  ALJ’S FINDINGS

 8        On May 3, 2014, Plaintiff filed an application for supplemental security

 9 income benefits, alleging an onset date of April 22, 2014. Tr. 151-60. The

10 application was denied initially, Tr. 93-96, and on reconsideration, Tr. 100-02.

11 Plaintiff appeared at a hearing before an administrative law judge (ALJ) on

12 November 17, 2016. Tr. 36-65. On May 2, 2017, the ALJ denied Plaintiff’s claim.

13 Tr. 14-32.

14        At step one, the ALJ found Plaintiff had not engaged in substantial gainful

15 activity since May 3, 2014, the application date. Tr. 19. At step two, the ALJ

16 found Plaintiff had the following severe impairments: spine disorders, post-

17 traumatic stress disorder, and anxiety. Id. At step three, the ALJ found Plaintiff

18 did not have an impairment or combination of impairments that meets or medically

19 equals the severity of a listed impairment. Id. The ALJ then found Plaintiff had

20 the RFC to perform medium work with the following limitations:

2
     ORDER - 6
 1          [Plaintiff] can frequently climb ramps and stairs, and can occasionally climb
            ladders, ropes and scaffolds. He can frequently balance, stoop, kneel,
 2          crouch, and crawl. [Plaintiff] should avoid concentrated exposure to
            hazards. [Plaintiff] is limited to simple routine work, involving simple
 3          instructions, and communicating simple information. He can have
            occasional contact with coworkers, with no teamwork or tandem tasks. He
 4          can have brief and superficial contact with the general public.

 5 Tr. 21

 6          At step four, the ALJ found Plaintiff had no past relevant work. Tr. 26. At

 7 step five, the ALJ found that, considering Plaintiff’s age, education, work

 8 experience, RFC, and testimony from a vocational expert, there were other jobs

 9 that existed in significant numbers in the national economy that Plaintiff could

10 perform, such as laboratory helper, hand packager, and recycler reclaimer. Tr. 27.

11 The ALJ concluded Plaintiff was not under a disability from May 3, 2014, through

12 May 2, 2017, the date of the ALJ’s decision. Tr. 28.

13          On April 23, 2018, the Appeals Council denied review, Tr. 1-6, making the

14 ALJ’s decision the Commissioner’s final decision for purposes of judicial review.

15 See 42 U.S.C. § 1383(c)(3).

16                                         ISSUES

17          Plaintiff seeks judicial review of the Commissioner’s final decision denying

18 him supplemental security income benefits under Title XVI of the Social Security

19 Act. ECF No. 15. Plaintiff raises the following issues for this Court’s review:

20          1. Whether the ALJ properly evaluated Plaintiff’s symptom testimony; and

2
     ORDER - 7
 1        2. Whether the ALJ properly considered the medical opinion evidence.

 2 ECF No. 15 at 1.

 3                                    DISCUSSION

 4     A. Plaintiff’s Symptom Testimony

 5        Plaintiff contends the ALJ failed to rely on clear and convincing reasons to

 6 discredit his symptom testimony. ECF No. 15 at 18-20.

 7        An ALJ engages in a two-step analysis to determine whether to discount a

 8 claimant’s testimony regarding subjective symptoms. SSR 16-3p, 2016 WL

 9 1119029, at *2. “First, the ALJ must determine whether there is objective medical

10 evidence of an underlying impairment which could reasonably be expected to

11 produce the pain or other symptoms alleged.” Molina, 674 F.3d at 1112 (quotation

12 marks omitted). “The claimant is not required to show that [the claimant’s]

13 impairment could reasonably be expected to cause the severity of the symptom [the

14 claimant] has alleged; [the claimant] need only show that it could reasonably have

15 caused some degree of the symptom.” Vasquez v. Astrue, 572 F.3d 586, 591 (9th

16 Cir. 2009).

17        Second, “[i]f the claimant meets the first test and there is no evidence of

18 malingering, the ALJ can only reject the claimant’s testimony about the severity of

19 the symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the

20 rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (citations

2
     ORDER - 8
 1 omitted). General findings are insufficient; rather, the ALJ must identify what

 2 symptom claims are being discounted and what evidence undermines these claims.

 3 Id. (quoting Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995)); Thomas v.

 4 Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (requiring the ALJ to sufficiently

 5 explain why it discounted claimant’s symptom claims). “The clear and convincing

 6 [evidence] standard is the most demanding required in Social Security cases.”

 7 Garrison v. Colvin, 759 F.3d 995, 1015 (9th Cir. 2014) (quoting Moore v. Comm’r

 8 of Soc. Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002)).

 9        Factors to be considered in evaluating the intensity, persistence, and limiting

10 effects of a claimant’s symptoms include: 1) daily activities; 2) the location,

11 duration, frequency, and intensity of pain or other symptoms; 3) factors that

12 precipitate and aggravate the symptoms; 4) the type, dosage, effectiveness, and

13 side effects of any medication an individual takes or has taken to alleviate pain or

14 other symptoms; 5) treatment, other than medication, an individual receives or has

15 received for relief of pain or other symptoms; 6) any measures other than treatment

16 an individual uses or has used to relieve pain or other symptoms; and 7) any other

17 factors concerning an individual’s functional limitations and restrictions due to

18 pain or other symptoms. SSR 16-3p, 2016 WL 1119029, at *7; 20 C.F.R.

19 § 416.929(c). The ALJ is instructed to “consider all of the evidence in an

20

2
     ORDER - 9
 1 individual’s record,” “to determine how symptoms limit ability to perform work-

 2 related activities.” SSR 16-3p, 2016 WL 1119029, at *2.

 3        The ALJ found that Plaintiff’s impairments could reasonably be expected to

 4 cause the alleged symptoms; however, Plaintiff’s statements concerning the

 5 intensity, persistence, and limiting effects of those symptoms were not entirely

 6 consistent with the evidence. Tr. 22.

 7        1. Lack of Supporting Medical Evidence

 8        The ALJ found Plaintiff’s symptom complaints were not supported by the

 9 objective evidence. Tr. 24. An ALJ may not discredit a claimant’s symptom

10 testimony and deny benefits solely because the degree of the symptoms alleged is

11 not supported by objective medical evidence. Rollins v. Massanari, 261 F.3d 853,

12 857 (9th Cir. 2001); Bunnell v. Sullivan, 947 F.2d 341, 346-47 (9th Cir. 1991);

13 Fair v. Bowen, 885 F.2d 597, 601 (9th Cir. 1989); Burch v. Barnhart, 400 F.3d

14 676, 680 (9th Cir. 2005). However, the objective medical evidence is a relevant

15 factor, along with the medical source’s information about the claimant’s pain or

16 other symptoms, in determining the severity of a claimant’s symptoms and their

17 disabling effects. Rollins, 261 F.3d at 857; 20 C.F.R. § 416.929(c)(2). Mental

18 status examinations are objective measures of an individual’s mental health. Buck

19 v. Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017).

20

2
     ORDER - 10
 1        Here, the ALJ noted Plaintiff reported disabling limitations in memory,

 2 completing tasks, concentration, understanding, and following instructions. Tr. 22

 3 (citing Tr. 191, 196). However, the ALJ found Plaintiff’s allegations were

 4 inconsistent with the record of benign mental status examinations. Tr. 24; see Tr.

 5 304 (November 24, 2015: adequately groomed and dressed; no abnormal motor

 6 activity; gait and station normal; no ataxia; appears alert, oriented, cooperative;

 7 speech is spontaneous, coherent, and goal directed; is not obviously delusional or

 8 hallucinating; denies suicidal or assaultive ideation; affect is pleasant, appropriate,

 9 full ranging; mood is euthymic; no obvious impairment in memory and intellectual

10 functioning; insight and judgment appear to be appropriate); Tr. 306 (December

11 21, 2015: same); Tr. 308 (January 18, 2016: same); Tr. 290 (February 24, 2016:

12 appropriate but unkempt appearance, normal motor but poor coordination, attitude

13 and behavior within normal limits, psychomotor normal, full range affect, anxious

14 mood, appropriate eye contact and interactive social behavior, appropriate content

15 of thought, normal rate and rhythm of speech, full orientation, recent and

16 immediate memory impaired, adequate fund of knowledge, some concentration

17 impairment, executive functioning impaired, and no insight into condition); Tr. 312

18 (March 17, 2016: adequately groomed and dressed; no abnormal motor activity;

19 gait and station normal; no ataxia; appears alert, oriented, cooperative; speech is

20 spontaneous, coherent, and goal directed; is not obviously delusional or

2
     ORDER - 11
 1 hallucinating; denies suicidal or assaultive ideation; affect is pleasant, appropriate,

 2 full ranging; mood is euthymic; no obvious impairment in memory and intellectual

 3 functioning; insight and judgment appear to be appropriate); Tr. 314 (April 28,

 4 2016: same).

 5        Plaintiff challenges the ALJ’s conclusion by characterizing the ALJ’s

 6 conclusion as “unreviewable” for failure to cite specific findings. ECF No. 15 at

 7 19. However, a review of the specific record pages cited by the ALJ, as discussed

 8 supra, as well as the ALJ’s summary of the medical evidence at Tr. 22-24,

 9 indicates Plaintiff’s treatment providers documented minimal abnormal findings in

10 Plaintiff’s mental status examinations. Tr. 24. The ALJ reasonably concluded that

11 Plaintiff’s mental status examinations did not support the level of disabling

12 limitations in memory, completing tasks, concentration, understanding, and

13 following instructions that Plaintiff alleged. Tr. 22.

14        The ALJ also noted Plaintiff reported disabling limitations in lifting,

15 standing, and performing postural positions due to back pain. Tr. 22 (citing Tr.

16 172, 191-92, 196). However, the ALJ found Plaintiff’s physical examination

17 evidence did not support the level of impairment he alleged. Tr. 23-24; see Tr.

18 274-80 (February 19, 2015: examination showed normal objective imaging results,

19 no difficulty ambulating or moving in examination room, no obvious pain

20 behavior, neck and back range of motion within normal limits, normal motor

2
     ORDER - 12
 1 strength, and normal muscle bulk and tone); Tr. 306 (December 21, 2015: Plaintiff

 2 reported no joint or muscle pain; gait and station normal); Tr. 312 (March 17,

 3 2016: same); Tr. 314 (April 28, 2016: same). The ALJ reasonably concluded that

 4 the medical evidence did not support Plaintiff’s symptom complaints. Tr. 23-24.

 5        2. Failure to Seek Treatment

 6        The ALJ found Plaintiff’s symptom complaints were inconsistent with his

 7 failures to seek treatment. Tr. 24. Unexplained, or inadequately explained, failure

 8 to seek treatment or follow a prescribed course of treatment may serve as a basis to

 9 discount the claimant’s reported symptoms, unless there is a good reason for the

10 failure. Orn v. Astrue, 495 F.3d 625, 638 (9th Cir. 2007).

11        Here, the ALJ observed that Plaintiff alleged disabling limitations in lifting,

12 standing, and performing postural positions due to back pain. Tr. 22 (citing Tr.

13 172, 191-92, 196). However, the ALJ found that Plaintiff did not seek consistent

14 medical treatment for back pain. Tr. 24. On February 19, 2015, Plaintiff was

15 diagnosed with low back pain with no radiculopathy during a consultative

16 examination. Tr. 23; see Tr. 279. During treatment appointments in 2015 and

17 2016, Plaintiff reported no muscle or joint pains. Tr. 24; see Tr. 306 (December

18 21, 2015); Tr. 312 (March 17, 2016); Tr. 314 (April 28, 2016). The ALJ noted

19 there were no other treatment records related to back pain after April 2016. Tr. 24.

20

2
     ORDER - 13
 1         Plaintiff challenges the ALJ’s conclusion by implying the ALJ erred in

 2 failing to consider Plaintiff’s back pain in formulating the RFC. ECF No. 15 at 19.

 3 However, the ALJ did consider Plaintiff’s back pain throughout the ALJ’s findings

 4 and the RFC accounts for back pain by incorporating limitations to medium work

 5 and postural limitations into the RFC. Tr. 21, 24-25. Plaintiff’s argument fails to

 6 identify specific error in the ALJ’s findings regarding Plaintiff’s infrequent

 7 treatment. ECF No. 15 at 19. The ALJ reasonably concluded that the level of

 8 limitation Plaintiff alleged was caused by his back pain was not supported by the

 9 inconsistent treatment he sought. Tr. 24. This was a clear and convincing reason

10 to give less weight to Plaintiff’s subjective symptom testimony.

11         3. Failure to Follow Treatment Recommendations

12         The ALJ found Plaintiff’s symptom complaints were inconsistent with his

13 failure to follow treatment recommendations. Tr. 24. “A claimant’s subjective

14 symptom testimony may be undermined by an unexplained, or inadequately

15 explained, failure to . . . follow a prescribed course of treatment.” Trevizo v.

16 Berryhill, 871 F.3d 664, 679 (9th Cir. 2017) (citations omitted). Failure to assert a

17 reason for not following treatment “can cast doubt on the sincerity of the

18 claimant’s pain testimony.” Id.

19         Here, the ALJ noted Plaintiff reported disabling limitations in memory,

20 completing tasks, concentration, understanding, and following instructions due to

2
     ORDER - 14
 1 posttraumatic stress disorder. Tr. 22 (citing Tr. 191, 196). However, the ALJ

 2 observed Plaintiff ceased taking his medication and attending counseling. Tr. 24.

 3 Plaintiff began receiving treatment in May 2015. Tr. 23; see Tr. 292-95. Plaintiff

 4 started taking Prazosin and sertraline in September 2015. Tr. 23; see Tr. 301. In

 5 March 2016, Plaintiff reported that he stopped taking Prazosin. Tr. 23; see Tr. 312.

 6 Plaintiff stopped treatment after April 2016. Tr. 23; see Tr. 314-16. Plaintiff

 7 reengaged in treatment in November 2016, but he reported he stopped taking

 8 medications. Tr. 23; see Tr. 294. Plaintiff did not challenge this finding. ECF No.

 9 15 at 18-20. The ALJ reasonably concluded that Plaintiff’s alleged limitations

10 were inconsistent with his failure to follow treatment recommendations. This was

11 a clear and convincing reason to give less weight to Plaintiff’s subjective symptom

12 testimony.

13        4. Daily Activities

14        The ALJ found Plaintiff’s symptom complaints were inconsistent with his

15 daily activities. Tr. 24. The ALJ may consider a claimant’s activities that

16 undermine reported symptoms. Rollins, 261 F.3d at 857. If a claimant can spend a

17 substantial part of the day engaged in pursuits involving the performance of

18 exertional or non-exertional functions, the ALJ may find these activities

19 inconsistent with the reported disabling symptoms. Fair, 885 F.2d at 603; Molina,

20 674 F.3d at 1113. “While a claimant need not vegetate in a dark room in order to

2
     ORDER - 15
 1 be eligible for benefits, the ALJ may discount a claimant’s symptom claims when

 2 the claimant reports participation in everyday activities indicating capacities that

 3 are transferable to a work setting” or when activities “contradict claims of a totally

 4 debilitating impairment.” Molina, 674 F.3d at 1112-13.

 5        The ALJ noted Plaintiff reported disabling limitations in lifting, standing,

 6 postural positions, and walking no more than 30 minutes before needing to rest.

 7 Tr. 22 (citing Tr. 191, 196). However, the ALJ observed Plaintiff’s daily activities

 8 included skateboarding at the local park and riding and building bicycles. Tr. 24;

 9 see Tr. 49, 300. The ALJ reasonably concluded that these activities were

10 inconsistent with the level of physical impairment Plaintiff alleged. Tr. 24.

11 Additionally, the ALJ noted Plaintiff reported disabling limitations in memory,

12 completing tasks, concentration, understanding, and following instructions. Tr. 22

13 (citing Tr. 191, 196). However, the ALJ observed Plaintiff reported his daily

14 activities included cooking from recipes, going to the library, spending 4-5 hours

15 per day on the Internet researching things, watching videos, and participating in

16 religious studies. Tr. 24; see Tr. 49, 193, 288, 300, 314. The ALJ reasonably

17 concluded that these activities were inconsistent with the level of mental

18 impairment Plaintiff alleged. Tr. 24.

19        Plaintiff challenges the ALJ’s finding by asserting in a conclusory manner

20 that “there is no indication of what about these activities was inconsistent with his

2
     ORDER - 16
 1 level of impairment.” ECF No. 15 at 19-20. However, Plaintiff fails to identify

 2 specific error in the ALJ’s analysis. The ALJ may discount a claimant’s symptom

 3 claims when the claimant reports participation in everyday activities that

 4 “contradict claims of a totally debilitating impairment.” Molina, 674 F.3d at 1112-

 5 13. Here, the ALJ identified Plaintiff’s specific alleged impairments and noted

 6 specific activities that indicated Plaintiff was less limited than he alleged. Tr. 22,

 7 24. This was a clear and convincing reason to give less weight to Plaintiff’s

 8 subjective symptom testimony.

 9        5. Lack of Expert Corroboration

10        The ALJ found Plaintiff’s symptom reporting was undermined by the failure

11 of any medical expert to render a corroborating opinion. Tr. 24. In evaluating a

12 claimant’s symptom testimony, the ALJ must consider whether the statements are

13 “consistent with … the other evidence” in the record. SSR 16-3P, 2016 WL

14 1119029, at *6. Plaintiff challenges the ALJ’s finding based on an assumption that

15 the ALJ erred in interpreting the medical opinion evidence. ECF No. 15 at 18-19.

16 However, for the reasons discussed infra, the ALJ’s interpretation of the medical

17 evidence is rational and based on substantial evidence. The ALJ reasonably

18 concluded that Plaintiff’s symptom allegations were not supported by the medical

19 opinion evidence, discussed infra. Even if this finding was error, such error would

20 be harmless because the ALJ provided other clear and convincing reasons to give

2
     ORDER - 17
 1 less weight to Plaintiff’s subjective symptom complaints. Molina, 674 F.3d at

 2 1115 (“[S]everal of our cases have held that an ALJ’s error was harmless where

 3 the ALJ provided one or more invalid reasons for disbelieving a claimant’s

 4 testimony, but also provided valid reasons that were supported by the record”).

 5 Plaintiff is not entitled to remand on these grounds.

 6     B. Medical Opinion Evidence

 7         Plaintiff challenges the ALJ’s consideration of the medical opinions of Jan

 8 Lewis, Ph.D.; Christmas Covell, Ph.D.; Erum Khaleeq, M.D.; Tae-Im Moon,

 9 Ph.D.; and Alysa Ruddell, Ph.D. ECF No. 15 at 6-18.

10         There are three types of physicians: “(1) those who treat the claimant

11 (treating physicians); (2) those who examine but do not treat the claimant

12 (examining physicians); and (3) those who neither examine nor treat the claimant

13 [but who review the claimant’s file] (nonexamining [or reviewing] physicians).”

14 Holohan v. Massanari, 246 F.3d 1195, 1201-02 (9th Cir. 2001) (citations omitted).

15 Generally, a treating physician’s opinion carries more weight than an examining

16 physician’s, and an examining physician’s opinion carries more weight than a

17 reviewing physician’s. Id. at 1202. “In addition, the regulations give more weight

18 to opinions that are explained than to those that are not, and to the opinions of

19 specialists concerning matters relating to their specialty over that of

20 nonspecialists.” Id. (citations omitted).

2
     ORDER - 18
 1         If a treating or examining physician’s opinion is uncontradicted, the ALJ

 2 may reject it only by offering “clear and convincing reasons that are supported by

 3 substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

 4 “However, the ALJ need not accept the opinion of any physician, including a

 5 treating physician, if that opinion is brief, conclusory and inadequately supported

 6 by clinical findings.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228

 7 (9th Cir. 2009) (internal quotation marks and brackets omitted). “If a treating or

 8 examining doctor’s opinion is contradicted by another doctor’s opinion, an ALJ

 9 may only reject it by providing specific and legitimate reasons that are supported

10 by substantial evidence.” Bayliss, 427 F.3d at 1216 (citing Lester, 81 F.3d at 830-

11 831). The opinion of a nonexamining physician may serve as substantial evidence

12 if it is supported by other independent evidence in the record. Andrews v. Shalala,

13 53 F.3d 1035, 1041 (9th Cir. 1995).

14         1. Dr. Lewis

15         Dr. Lewis reviewed the record, determined Plaintiff had the medically

16 determinable impairments of spine disorder and anxiety disorder, and opined

17 Plaintiff had moderate limitations in his ability to understand and remember

18 detailed instructions; that Plaintiff was capable of simple, routine tasks and some

19 semiskilled tasks; that Plaintiff was moderately limited in his ability to carry out

20 short and simple instructions; that Plaintiff was moderately limited in his ability to

2
     ORDER - 19
 1 carry out detailed instructions; that Plaintiff was moderately limited in his ability to

 2 maintain attention and concentration for extended periods; that Plaintiff was

 3 moderately limited in his ability to work in coordination with or in proximity to

 4 others without being distracted by them; that Plaintiff was moderately limited in

 5 his ability to complete and normal workday and workweek without interruptions

 6 from psychologically based symptoms and to perform at a consistent pace without

 7 an unreasonable number and length of rest periods; that Plaintiff was able to attend

 8 to and persist on simple and some semiskilled tasks with occasional decreased

 9 efficiency due to symptoms; that Plaintiff was moderately limited in his ability to

10 interact appropriately with the public; that Plaintiff was moderately limited in his

11 ability to accept instructions and respond appropriately to criticism from

12 supervisors; that Plaintiff was able to carry out basic social interaction in a work

13 setting with minimal intrusive supervision; that Plaintiff could interact but not

14 collaborate with coworkers; that Plaintiff could have infrequent, routine,

15 superficial public contact; that Plaintiff was moderately limited in his ability to

16 respond appropriately to changes in the work setting; that Plaintiff’s decreased

17 emotion regulation mandated a predictable work setting with few/infrequent

18 changes in expectations; and that Plaintiff’s diminished tolerance for stress will

19 episodically interfere with productivity but not preclude it. Tr. 83-84, 87-89. The

20 ALJ gave this opinion great weight. Tr. 25.

2
    ORDER - 20
 1        Plaintiff does not clearly assign error to the ALJ’s determination that Dr.

 2 Lewis’ opinion was entitled to great weight. ECF No. 15 at 6-9. Rather, Plaintiff

 3 argues that Dr. Lewis’ credited opinion should have compelled a finding of

 4 disability. ECF No. 15 at 6-9. Plaintiff notes that Dr. Lewis opined that Plaintiff

 5 would have “occasional decreased efficiency,” and that “occasional” is a

 6 vocational term meaning up to one-third of the time. Id. at 7 (citing POMS DI

 7 25001.001(A)(34)). Plaintiff also notes the vocational expert testified that an

 8 employee who is off task more than 10% of the day could not maintain

 9 employment. Id. (citing Tr. 61). Plaintiff asserts the ALJ should have found this

10 opinion to be work preclusive. Id.

11        Plaintiff’s argument conflates “decreased efficiency” with “off task,”

12 without citation to evidence in the record or legal authority to indicate these terms

13 have the same meaning. ECF No. 15 at 6-9. Instead, Dr. Lewis opined Plaintiff’s

14 “[d]iminished tolerance for stress will episodically interfere with productivity, but

15 not preclude it.” Tr. 89. “[T]he ALJ is responsible for translating and

16 incorporating clinical findings into a succinct RFC.” Rounds v. Comm’r Soc. Sec.

17 Admin., 807 F.3d 996, 1006 (9th Cir. 2015). Where evidence is subject to more

18 than one rational interpretation, the ALJ’s conclusion will be upheld. Burch, 400

19 F.3d at 679. The ALJ reasonably incorporated Dr. Lewis’ opinion into the RFC by

20 limiting Plaintiff to simple routine work, involving simple instructions, and

2
     ORDER - 21
 1 communicating simple information. Tr. 21. Furthermore, when questioned about

 2 how the jobs identified by the vocational expert would assess productivity, the

 3 vocational expert testified that the jobs identified as consistent with the ALJ’s RFC

 4 formulation “are not production requirement jobs.” Tr. 63. The ALJ’s

 5 incorporation of Dr. Lewis’ opinion into the RFC and ultimate nondisability

 6 finding is reasonable and is supported by substantial evidence.

 7         2. Dr. Khaleeq

 8         Dr. Khaleeq examined Plaintiff on March 7, 2015, diagnosed Plaintiff with

 9 posttraumatic stress disorder, and opined Plaintiff could perform simple and

10 repetitive tasks; that Plaintiff could experience difficulty doing detailed and

11 complex tasking; that Plaintiff could accept instructions from supervisors; that

12 Plaintiff could interact with coworkers and the public; that Plaintiff could perform

13 work activities on a consistent basis provided he is able to maintain attention; that

14 Plaintiff could maintain attendance in the workplace and complete a normal

15 workday/workweek although he may get interrupted from his underlying anxiety

16 and believes that people are judging him; and that Plaintiff could get interrupted

17 from the usual stress encountered in the workplace. Tr. 282-85. The ALJ gave

18 this opinion moderate weight. Tr. 25. Because Dr. Khaleeq’s opinion was

19

20

2
     ORDER - 22
 1 contradicted2 by Dr. Moon, Tr. 244-45, the ALJ was required to provide specific

 2 and legitimate reasons to discredit Dr. Khaleeq’s opinion. Bayliss, 427 F.3d at

 3 1216.

 4           The ALJ found Dr. Khaleeq’s opinion was entitled to less weight because it

 5 was rendered before Plaintiff sought treatment for his conditions. Tr. 25. An ALJ

 6 may discredit physicians’ opinions that are unsupported by the record as a whole.

 7 Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004).

 8 Moreover, the extent to which a medical source is “familiar with the other

 9 information in [the claimant’s] case record” is relevant in assessing the weight of

10 that source’s medical opinion. See 20 C.F.R. § 416.927(c)(6). Here, the ALJ

11 noted that Dr. Khaleeq’s examination was performed prior to Plaintiff starting

12 counseling and medication management at Columbia Wellness. Tr. 25; compare

13

14   2
         Plaintiff characterizes Dr. Khaleeq’s opinion as uncontradicted. ECF No. 15 at
15 11. However, Dr. Khaleeq’s opinions that Plaintiff could complete a normal

16 workday/workweek and could interact with coworkers are inconsistent with Dr.

17 Moon’s opinion that Plaintiff had marked limitations in these activities. Tr. 244-

18 45. Contrary to Plaintiff’s characterization, ECF No. 15 at 10, Dr. Khaleeq’s

19 observation that Plaintiff may be interrupted by anxiety does not equate to a

20 finding that Plaintiff would be unable to maintain regular attendance.

2
     ORDER - 23
 1 Tr. 282 (Dr. Khaleeq’s evaluation performed on March 7, 2015) with Tr. 292

 2 (Plaintiff’s intake assessment performed on May 27, 2015) and Tr. 301

 3 (medication management started on September 23, 2015). The ALJ further noted

 4 that because Dr. Khaleeq’s examination predated Plaintiff’s treatment, Dr. Khaleeq

 5 was unable to review Plaintiff’s treatment record of normal mental status

 6 examinations and improvement with medication. Tr. 25; see Tr. 306 (December

 7 21, 2015: adequately groomed and dressed; no abnormal motor activity; gait and

 8 station normal; no ataxia; appears alert, oriented, cooperative; speech is

 9 spontaneous, coherent, and goal directed; is not obviously delusional or

10 hallucinating; denies suicidal or assaultive ideation; affect is pleasant, appropriate,

11 full ranging; mood is euthymic; no obvious impairment in memory and intellectual

12 functioning; insight and judgment appear to be appropriate); Tr. 308 (January 18,

13 2016: same); Tr. 312 (March 17, 2016: same); Tr. 314 (April 28, 2016: same;

14 Plaintiff reported improved symptoms with treatment).3 The ALJ reasonably

15

16

17   3
         Plaintiff asserts the ALJ failed to cite any evidence in support of the conclusion
18 that Plaintiff’s mental status examinations were largely normal. ECF No. 15 at 12.

19 Plaintiff appears to disregard the ALJ’s substantial string cite at the end of the

20 ALJ’s discussion of Dr. Khaleeq’s opinion, which cited to evidence in the record

2
     ORDER - 24
 1 concluded that Dr. Khaleeq’s opinion was entitled to less weight because Dr.

 2 Khaleeq’s examination predated this record of improvement. Tr. 25.

 3         3. Dr. Moon and Dr. Ruddell

 4         Dr. Moon examined Plaintiff on April 7, 2014, diagnosed Plaintiff with

 5 posttraumatic stress disorder, and opined Plaintiff had moderate limitations in his

 6 ability to understand, remember, and persist in tasks by following very short and

 7 simple instructions; moderate limitations in his ability to understand, remember,

 8 and persist in tasks by following detailed instructions; moderate limitations in his

 9 ability to perform activities within a schedule, maintain regular attendance, and be

10 punctual within customary tolerances without special supervision; moderate

11 limitations in his ability to learn new tasks; moderate limitations in his ability to

12 adapt to changes in a routine work setting; moderate limitations in his ability to be

13 aware of normal hazards and take appropriate precautions; moderate limitations in

14 his ability to ask simple questions or request assistance; marked limitations in his

15 ability to communicate and perform effectively in a work setting; marked

16 limitations in his ability to complete a normal work day and work week without

17 interruptions from psychologically based symptoms; marked limitations in his

18

19 documenting normal mental status examinations, Tr. 25, as well as the ALJ’s

20 detailed summary of the medical evidence at Tr. 22-24.

2
     ORDER - 25
 1 ability to maintain appropriate behavior in a work setting; and moderate limitations

 2 in his ability to set realistic goals and plan independently. Tr. 242-45.

 3        Dr. Ruddell examined Plaintiff on February 24, 2016, diagnosed Plaintiff

 4 with posttraumatic stress disorder and anxiety, and opined Plaintiff had moderate

 5 limitations in his ability to perform activities within a schedule, maintain regular

 6 attendance, and be punctual within customary tolerances without special

 7 supervision; marked limitations in his ability to learn new tasks; moderate

 8 limitation in his ability to perform routine tasks without special supervision;

 9 marked limitation in his ability to adapt to changes in a routine work setting;

10 moderate limitations in his ability to make simple work-related decisions;

11 moderate limitations in his ability to be aware of normal hazards and take

12 appropriate precautions; moderate limitations in his ability to ask simple questions

13 or request assistance; moderate limitations in his ability to communicate and

14 perform effectively in a work setting; moderate limitations in his ability to

15 complete a normal work day and work week without interruptions from

16 psychologically based symptoms; and marked limitations in his ability to set

17 realistic goals and plan independently. Tr. 287-91.

18        The ALJ gave these opinions moderate weight. Tr. 26. Because Dr. Moon’s

19 and Dr. Ruddell’s opinions were contradicted by Dr. Lewis, Tr. 87-89, and Dr.

20

2
     ORDER - 26
 1 Robinson, Tr. 72-74, the ALJ was required to provide specific and legitimate

 2 reasons to discredit these opinions. Bayliss, 427 F.3d at 1216.

 3            First, the ALJ found these opinions were inconsistent with the medical

 4 evidence. Tr. 25. An ALJ may reject limitations “unsupported by the record as a

 5 whole.” Batson, 359 F.3d at 1195. Here, the ALJ found that the moderate and

 6 marked limitations Dr. Moon and Dr. Ruddell opined were inconsistent with

 7 Plaintiff’s longitudinal record of benign mental status examinations and progress

 8 notes documenting improvement with treatment. Tr. 25; see Tr. 306 (December

 9 21, 2015: adequately groomed and dressed; no abnormal motor activity; gait and

10 station normal; no ataxia; appears alert, oriented, cooperative; speech is

11 spontaneous, coherent, and goal directed; is not obviously delusional or

12 hallucinating; denies suicidal or assaultive ideation; affect is pleasant, appropriate,

13 full ranging; mood is euthymic; no obvious impairment in memory and intellectual

14 functioning; insight and judgment appear to be appropriate); Tr. 308 (January 18,

15 2016: same); Tr. 312 (March 17, 2016: same); Tr. 314 (April 28, 2016: same;

16 Plaintiff reported improved symptoms with treatment).4 The ALJ reasonably

17

18   4
         Plaintiff again asserts the ALJ failed to cite any evidence in support of this
19 conclusion, while appearing to disregard the ALJ’s substantial string cites and

20 summary of the medical evidence. ECF No. 15 at 13; see Tr. 22-24, 26.

2
     ORDER - 27
 1 concluded that Plaintiff’s treatment notes did not support the level of impairment

 2 Dr. Moon and Dr. Ruddell opined. Tr. 25. This was a specific and legitimate

 3 reason to give these opinions less weight.

 4        Second, the ALJ found these opinions were inconsistent with Plaintiff’s

 5 daily activities. Tr. 25-26. An ALJ may discount a medical source opinion to the

 6 extent it conflicts with the claimant’s daily activities. Morgan v. Comm’r of Soc.

 7 Sec. Admin., 169 F.3d 541, 601-02 (9th Cir. 1999). Here, the ALJ noted Plaintiff’s

 8 daily activities included conducting weekly Bible studies, engaging in door-to-door

 9 proselytizing, going to the library, and going shopping. Tr. 26; see Tr. 49, 194,

10 288, 314. The ALJ found that these activities demonstrated Plaintiff had the ability

11 to be in public and to engage in step-by-step processes. Tr. 26. The ALJ

12 reasonably concluded that Plaintiff’s activities were inconsistent with the level of

13 impairment Dr. Moon and Dr. Riddell opined. Tr. 25-26. This was a specific and

14 legitimate reason to give these opinions less weight.

15        Plaintiff offers several of his own reasons as to why he believes the opinions

16 of Dr. Moon and Dr. Ruddell should have been given more weight. ECF No. 15 at

17 13-17. Plaintiff essentially invites this Court to reweigh the evidence. The Court

18 “may neither reweigh the evidence nor substitute its judgment for that of the

19 Commissioner.” Blacktongue v. Berryhill, 229 F. Supp. 3d 1216, 1218 (W.D.

20 Wash. 2017) (citing Thomas, 278 F.3d at 954); see also Tommasetti v. Astrue, 533

2
     ORDER - 28
 1 F.3d 1035, 1038 (9th Cir. 2008) (“[W]hen the evidence is susceptible to more than

 2 one rational interpretation” the court will not reverse the ALJ’s decision). As

 3 discussed supra, the ALJ’s interpretation of the evidence was reasonable. Plaintiff

 4 is not entitled to remand on these grounds.

 5           4. Dr. Covell

 6           Dr. Covell reviewed the reports of Dr. Moon and Dr. Teal5 on April 8, 2014,

 7 and opined Plaintiff had moderate limitations in his ability to understand,

 8 remember, and persist in tasks by following very short and simple instructions;

 9 moderate limitations in his ability to understand, remember, and persist in tasks by

10 following detailed instructions; moderate limitations in his ability to perform

11 activities within a schedule, maintain regular attendance, and be punctual within

12 customary tolerances without special supervision; moderate limitations in his

13 ability to learn new tasks; moderate limitations in his ability to adapt to changes in

14 a routine work setting; moderate limitations in his ability to be aware of normal

15

16   5
         Dr. Teal performed a consultative examination on June 8, 2011. Tr. 252-56. The
17 ALJ noted Dr. Teal’s report in the record but concluded “[t]here is not a basis to

18 afford these opinions more than little weight” because the opinions predated

19 Plaintiff’s alleged onset date by several years and did not reflect his functioning

20 during the relevant period. Tr. 26.

2
     ORDER - 29
 1 hazards and take appropriate precautions; moderate limitations in his ability to ask

 2 simple questions or request assistance; marked limitations in his ability to

 3 communicate and perform effectively in a work setting; marked limitations in his

 4 ability to maintain appropriate behavior in a work setting; marked limitations in his

 5 ability to complete a normal work day and work week without interruptions from

 6 psychologically based symptoms; and moderate limitations in his ability to set

 7 realistic goals and plan independently. Tr. 248-50. The ALJ did not discuss or

 8 assign a specific level of weight to Dr. Covell’s opinion. Tr. 25-26.

 9        The ALJ must evaluate every medical opinion received according to a list of

10 factors set forth by the Social Security Administration. 20 C.F.R. § 416.927(c).

11 These factors apply when evaluating the opinions of state medical consultants. 20

12 C.F.R. § 416.913a(b). “Where an ALJ does not explicitly reject a medical opinion

13 or set forth specific, legitimate reasons for crediting one medical opinion over

14 another, he errs.” Garrison, 759 F.3d at 1012 (citing Nguyen v. Chater, 100 F.3d

15 1462, 1464 (9th Cir. 1996)). Here, Dr. Covell’s opinion predated Plaintiff’s

16 alleged onset date by approximately two and a half weeks and discusses the

17 impairments at issue in this case, so the ALJ erred in failing to discuss Dr. Covell’s

18 opinion.

19        The Commissioner asserts this error is harmless. ECF No. 20 at 18-19. The

20 harmless error analysis may be applied where even a treating source’s opinion is

2
     ORDER - 30
 1 disregarded without comment. Marsh v. Colvin, 792 F.3d 1170, 1173 (9th Cir.

 2 2015). An error is harmful unless the reviewing court “can confidently conclude

 3 that no ALJ, when fully crediting the [evidence], could have reached a different

 4 disability determination.” Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1056

 5 (9th Cir. 2006). However, Stout does not preclude the reviewing court from

 6 considering other factors in the harmlessness analysis, including whether the

 7 omitted evidence was cumulative of other testimony. Molina, 674 F.3d at 1119.

 8 “[I]f an ALJ has provided well-supported grounds for rejecting testimony

 9 regarding specified limitations, we cannot ignore the ALJ’s reasoning and reverse

10 the agency merely because the ALJ did not expressly discredit each witness who

11 described the same limitations.” Id. at 1121. As the Ninth Circuit explained in the

12 context of duplicative lay witness testimony,

13         A reviewing court’s refusal to consider whether the ALJ’s reasoning applies
           to undiscussed [] testimony is contrary not only to our case law holding that
14         errors are harmless if they are ‘inconsequential to the ultimate nondisability
           determination,’ … but also to the long-settled rule that we will not set aside
15         the denial of a disability claim unless ‘the Secretary’s findings are not
           supported by substantial evidence in the record as a whole.”
16
     Id. (internal citations omitted).
17
           Here, Dr. Covell’s opined limitations are identical to those opined by Dr.
18
     Moon. Compare Tr. 249 with Tr. 244-45. Dr. Covell’s opinion was based only on
19
     a review of reports by Dr. Moon and Dr. Teal. Tr. 248. For the reasons discussed
20
     supra, the ALJ gave specific and legitimate reasons to give less weight to Dr.
2
     ORDER - 31
 1 Moon’s opinion. The ALJ gave Dr. Teal’s report no more than little weight

 2 because it did not reflect Plaintiff’s functioning during the relevant period. Tr. 26.

 3 Therefore, Dr. Covell’s opinion was not only duplicative of Dr. Moon’s opinion

 4 but was also based only on discredited medical opinion evidence. See Valentine v.

 5 Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009) (holding that where

 6 the ALJ provided clear and convincing reasons to discredit the claimant’s

 7 subjective complaints, it follows that the ALJ also gave germane reasons to reject

 8 the claimant’s wife’s similar testimony); see also Paulson v. Astrue, 368 Fed.

 9 App’x 758, 760 (9th Cir. 2010) (unpublished) (an ALJ may reject an opinion that

10 is based heavily on another physician’s properly discredited opinion). Because Dr.

11 Covell’s opinion was only based on and is duplicative of discredited evidence, the

12 ALJ’s failure to specifically discuss her opinion is inconsequential to the ultimate

13 nondisability determination in the context of the record as a whole. Molina, 674

14 F.3d at 1122. Because the ALJ’s error is harmless, the Court may not reverse the

15 ALJ’s decision on these grounds. Id. at 1111.

16                                    CONCLUSION

17        Having reviewed the record and the ALJ’s findings, this court concludes the

18 ALJ’s decision is supported by substantial evidence and free of harmful legal error.

19 Accordingly, IT IS HEREBY ORDERED:

20        1. Plaintiff’s Motion for Summary Judgment, ECF No. 15, is DENIED.

2
     ORDER - 32
1        2. Defendant’s Motion for Summary Judgment, ECF No. 20, is GRANTED.

2        3. The Court enter JUDGMENT in favor of Defendant.

3        The District Court Executive is directed to file this Order, provide copies to

4 counsel, and CLOSE THE FILE.

5           DATED June 14, 2019.

6                              s/Mary K. Dimke
                               MARY K. DIMKE
7                     UNITED STATES MAGISTRATE JUDGE

8

9

10

11

12

13

14

15

16

17

18

19

20

2
     ORDER - 33
